253 F.2d 576
117 U.S.P.Q. 6
THE MUTER COMPANY et al., Appellants,v.THE MAGNAVOX COMPANY et al., Appellees.
No. 13236.
United States Court of Appeals Sixth Circuit.
Feb. 12, 1958.

Appeal from the United States District Court for the Northern District of Ohio, Cleveland; Paul Jones, Chief Judge.
Bates, Teare & McBean, Cleveland, Ohio (argued by Albert R. Teare, Cleveland, Ohio), for appellants.
Oberlin & Limbach, Cleveland, Ohio, Lockwood, Galt, Woodard & Smith, Indianapolis, Ind.  (argued by Arthur A. Smith, Indianapolis, Ind.), for appellees.
Before ALLEN, MARTIN and mCALLISTER, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court, 160 F.Supp. 169, is affirmed upon the grounds and for the reasons stated in the memorandum opinion of the District Court and upon the authority of Barber-Coleman Company v. A. G. Redmond Company, 6 Cir., 94 F.2d 717.